     Case 4:21-cv-00055-BMM-JTJ Document 14 Filed 08/16/21 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


 RICHARD PATTERSON,                                 CV 21-55-GF-BMM-JTJ

              Petitioner,

        vs.                                                    Order

 KARI ALSTAD, et al.,

              Respondents.


BACKGROUND.

      Plaintiff Richard Patterson (“Patterson”) initially filed this suit on January 12,

2021, with two other inmates. Doc. 1. The Court severed the individual suits.

Doc. 2. Patterson now proceeds on his own. Patterson’s Complaint relates to certain

mailroom practices at CoreCivic Crossroads Correctional Center (“CCC”). Doc. 1.

United States Magistrate Judge John T. Johnston issued a Findings and

Recommendations. Doc. 11. No party filed objections to Judge Johnston’s Findings

and Recommendation.

JUDGE JOHNSTON’S FINDINGS AND RECOMMENDATIONS (DOC. 11).

      Judge Johnston recommended that the Court dismiss Defendants Wolken,

Michael, and Bludworth, as Patterson has failed to state a claim against them. Doc.




                                          1
      Case 4:21-cv-00055-BMM-JTJ Document 14 Filed 08/16/21 Page 2 of 4



11 at 14. Judge Johnston also recommended that the Court dismiss Pattersons’s

claims regarding access to the courts. Id. at 4.

LEGAL STANDARD

      The Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects.           28 U.S.C.

§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the Court is able to identify the issues

and the reasons supporting a contrary result.” Montana Shooting Sports Ass’n v.

Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). The Court will review

for clear error the portions of a magistrate judge’s findings and recommendations to

which a party fails to object or to which a party’s objections constitute only

perfunctory responses argued in an attempt to rehash the same arguments set forth

in the original response. Rosling v. Kirkegard, 2014 WL 693315, at *3 (D. Mont.

Feb. 21, 2014). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syraz, 235 F.3d

422, 427 (9th Cir. 2000).

      No    party    filed   objections   to   Judge   Johnston’s    Findings    and

Recommendations. The Court will review, therefore, Judge Johnston’s Findings and

Recommendations for clear error. See Kirkegard, 2014 WL 693315, at *3.

                                          2
      Case 4:21-cv-00055-BMM-JTJ Document 14 Filed 08/16/21 Page 3 of 4



ANALYSIS.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Id. Judge Johnston correctly determined that Patterson failed to

state a claim against Defendants Wolken, Michael, and Bludworth. Doc. 11 at 14.

Patterson fails to allege any facts or claims at all against Defendant Wolken.

Patterson also fails to allege any facts against Defendants Michael and Bludworth

that the Court can construe as a claim actionable under § 1983. Patterson alleges at

most that Defendants Michael and Bludworth, as supervisors, failed to respond

sufficiently to his grievances. Section 1983 does not subject supervising officers

like Defendants Michael and Bludworth to liability under a respondeat superior

theory of liability. Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658,

691−94 (1978).

      Judge Johnston correctly determined that Patterson failed to state a claim

related to access to the courts. Doc. 11 at 14. Patterson appears to claim that

Defendants’ alleged interference with Patterson’s mail deprived him of access to the

courts. Patterson fails to demonstrate, however, an actual injury based on a specific

instance in which Defendants deprived Patterson access to the courts. See Sands v.

Lewis, 886 F.2d 1166, 1171 (9th Cir. 1989). Patterson must allege that Defendants

interfered with a particular piece of mail, and that interference deprived Patterson

from accessing the courts. Judge Johnston correctly determined that Patterson failed

                                          3
     Case 4:21-cv-00055-BMM-JTJ Document 14 Filed 08/16/21 Page 4 of 4



to make such an allegation. The Court finds no clear error in Judge Johnston’s

Findings and Recommendations (Doc. 11). See Kirkegard, 2014 WL 693315, at *3.

                                  ORDER

It is hereby ORDERED that:

  1. Judge Johnston’s Findings and Recommendations (Doc. 11) is ADOPTED

     in full.

  2. Defendants Wolken, Michael, and Bludworth are DISMISSED

     without prejudice.

  3. Patterson’s claims regarding access to the courts are DISMISSED

     without prejudice.

     Dated the 16th day of August, 2021.




                                      4
